(N~§

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY _ g 2013

Cl€rk, U.S. District & Bankruptcy

xavier Flores’ ) Courts for the District of Columbia
Plaintiff, j

v. j Civil Action N0.  
U.S. Congress et al., j
Defendants. j
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs three pro se complaints submitted
to the Clerk on April 4, 2013, which are consolidated into this one civil action, Plaintiff`s
accompanying application to proceed in forma pauperis will be granted and the case will be
dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court
to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

Plaintiff is a homeless individual who recently had more than 30 highly flawed
complaints, some lodged with the Clerk on the same or next day, dismissed. See, e.g., Flores v.
Medicaid, N0. 13-546 (UNA) (D.D.C. Apr. 23, 2013) (dismissing five consolidated complaints).
ln this action, as with the others, plaintiff purports to sue under the Americans with Disabilities
Act ("ADA"), 42 U.S.C. § l2lOl et seq. He sues the U.S. Congress to compel longer library
hours. In addition, plaintiff sues separately the United States District and Bankruptcy Courts for

the District of Columbia and the U.S. Marshal, but his statements set forth in those two

complaints are incomprehensible. ln the complaint against the U.S. Marshal, plaintiff demands
$lO million.

The law is clear that "federal courts are without power to entertain claims otherwise
within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (quoting Newburyport Water C0. v.
Newburyport, l93 U.S. 56l, 579 (1904)); accord Tooley v. Napolilano, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘patent1y
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. l994). 'I`he instant complaints satisfy this standard. Hence, this case

will be dismissed. A separate order accompanies this Memorandum Opinion.

/

3 \/\
Date: May ,20l3 United States District Judge `